        Case 1:17-cr-00531-KPF Document 57 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                      -v.-                               17 Cr. 531 (KPF)
JOSHUA MORCIGLIO,                                            ORDER
                             Defendant.

KATHERINE POLK FAILLA, District Judge:

       It is ORDERED that on September 9, 2021, at 2:00 p.m., the Warden or

other official in charge of the George R. Vierno Center, produce prisoner

Joshua Morciglio, NYSID: 05530766Y, B&C NO. 3492101316, at a suitable

location within the George R. Vierno Center equipped with a telephone, for the

purpose of participating by telephone in the conference with the Court and

defense counsel in the above-referenced matter. If this time and date presents

an inconvenience, the Warden or the Warden’s designee should promptly

inform Chambers by calling (212) 805-0290.

      Counsel for Defendant must: (1) transmit this Order to the Warden

forthwith; (2) contact the George R. Vierno Center forthwith to arrange the call

and to determine the telephone number at which Defendant will be reachable

at the above time and date; and (3) telephone the Court with Defendant on the

line at the time and date of the conference. The dial-in information is as

follows: dial-in (888) 363-4749 and enter access code 5123533. Please note

that the conference line will not be available until 2:00 p.m.
         Case 1:17-cr-00531-KPF Document 57 Filed 08/23/21 Page 2 of 2




     SO ORDERED.

Dated:      August 23, 2021
            New York, New York            __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                      2
